UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1392


In re: GEORGE THOMAS POTTS, JR.,

                    Petitioner.


                           On Petition for Writ of Mandamus
                   (1:12-cr-00237-TDS-1; 1:14-cv-00903-TDS-JLW)


Submitted: May 25, 2017                                           Decided: May 31, 2017


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


George Thomas Potts, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       George Thomas Potts, Jr., petitions for a writ of mandamus, alleging that the

district court has unduly delayed in ruling on his 28 U.S.C. § 2255 (2012) motion. He

seeks an order from this court directing the district court to act. Our review of the district

court’s docket reveals that the district court adopted the recommendation of the

magistrate judge and granted Potts’ § 2255 motion on April 26, 2017. Accordingly,

because the district court has recently ruled on Potts’ motion, we deny the mandamus

petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                        PETITION DENIED




                                              2